1
                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA
2

3     TROY WILLIS, individually and on behalf         Case No.: 1:18-CV-01560-DAD-EPG
      of all others similarly situated,
4
      Plaintiff,                                          ORDER
5

6             vs.

7     AIG DIRECT INSURANCE SERVICES,
      INC., and DOES 1 through 10, inclusive, and
8
      each of them,
9
      Defendant.
10

11

12           IT IS HEREBY ORDERED that the Parties’ stipulation to continue the Initial Case

13   Management Conference currently set for February 21, 2019, to March 25, 2019, at 10:30 am
14
     is hereby granted. The parties may appear telephonically by using the following dial-in number
15
     and passcode: 1-888-251-2909; passcode 1024453. The parties are also reminded to file a
16

17
     joint scheduling report one full week prior to the conference and email a copy of same, in Word

18   format, to epgorders@caed.uscourts.gov, for the Judge's review.
19

20
     IT IS SO ORDERED.
21

22      Dated:      February 14, 2019                        /s/
                                                      UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28




                                                  Order
